Title: To George Washington from Colonel Michael Jackson, 19 January 1779
From: Jackson, Michael
To: Washington, George


Sir—
Fishkill [N.Y.] Jany 19th 1779

The Situation of the Brigade, which I at present command, and particularly my Regt, is such, that I think it my Duty to represent it to your Excellency.
I expected that the new Arrangement of the Army, which began the last Winter at Valley Forge, would have taken place before this, and that all the Vacancies, would have been filled agreeable to that Establishment.
When the Committee of Arrangement, were at the white Plains, I carried in a List of my Officers, agreeable to the Rank they then sustained, except those who were to be in the Feild Officers Companies, and supposed at that Time the whole Army was given in, in the same way—But am since informed the other Corps of the Army were carried in, with their Vacancies filled.
Many Vacancies in my Regt and indeed in the Brigade, have been of more than a Years standing, and if the Vacancies in this Corps, are not filled, while the others are compleated, it will be a manifest Injury.
I therefore desire, that whenever the Arrangement does take place, that this Brigade may be intitled to the same Priviliges, with Respect to Promotion, that the other Corps are.
Mr Bradford, who has been a long Time a Lieut. in Col. Baileys Regt and is a very good Officer, should be glad to have in my Regt as a Lieut., as he will not serve in Col. Baileys, I suppose on Account of his being neglected in the first Arrangement, and the public will lose a good Officer.
As I have three or four Serjts who wo⟨uld⟩ make good Ens[ig]ns should be glad if they might be promoted.
As their has been a Number of Resignations, since the List of Officers, was given in, there must be many Alterations if the Commissions are not filled up.
Should be Glad of your Excellency⟨s⟩ Answer, and such Measures taken as the Matter may be settled as soon as possible. I am, with Respect—Your Excellencys Most Obedt Humble Servt
Michl Jackson Colo.
P.S. I have been informed, that Mr Francis Dana, a Member of Congress from the Massachusetts, has cast most illiberall Aspersions upon my Character as an Officer, in presence of y⟨our⟩ Excellency, and the Commissioners of Arrangement.
What could have induced that Gentleman, to have said what he did, is to me very unaccountable.
If what he has said has diminished my Character in your Excellencys Estimation, Candor I am persuaded will induce you to give me an opportunity of vindicating my Conduct.

